ORDER
PER CURIAM:
Deborah Moriarity appeals the judgment of the trial court entered upon a jury verdict in favor of the Kansas City, Missouri School District on her claims against the District for age discrimination and retaliation. She contends that the trial court erred in denying her Batson challenge to the District’s peremptory strike of a veni-reperson and in refusing to submit her proposed verdict directing instruction on her age discrimination claim. She also con*725tends that the trial court abused its discretion in admitting evidence of her post-termination disability application and in excluding evidence of two prior age discrimination claims brought against the District by former employees. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).